                                                                                                                            DEA-ROBBINS
AO 442 (Rev. 11/11) Arrest Warrant



                                          UNITEP STATES DISTRICT COURT                                             .   RE~ E!V, ED BY:_          T"JI~!:-        /   .


                                                                    for the         ·                        DATE:9f3
                                                                                                                 ·····- ·- ··-·
                                                                                                                                            6    . , ,1; •._ ~
                                                                                                                                                            ~
                                                                                                                        U. S. MARSHAL Ell f\1
                                                        Eastern District of Tennessee                                       KNOXV ILLE, TN


                  United States of America
                                 V.                                    )                   3:~Q-N\j -~ \q~
                                                                       )        Case No.     ~ :!1G ·CR-
                                                                       )


                    DEONTAY R. EILAND
                                                                       )
                                                                       )
                                                                                                                   f ~LED
                                                                       )
                              Defendant
                                                                                                                         SEP - 9 2020
                                                                                                              Clerk, U. S. District Court
                                                     ARREST WARRANT                                          Eastern District of Tennessee
                                                                                                                     At Knoxvi lle
To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name a/person to be arrested)     DEONTAY R. EILAND
                                  - - - - - - - - -- - - - - - - - - - ~
who is accused of an offense or violation based on the following document filed with the court:

0 Indictment              0    Superseding Indictment         0 Information        0 Superseding Information                ~ Complaint
0 Probation Violation Petition             0 Supervised Release Violation Petition             0 Violation Notice           O Order of the Court

This offense is briefly described as follows:
Conspiracy to distribute 100 grams or more of a mixture and substance containing a detectable amount of carfentanil, a
Schedule II controlled substance and analogue of fentanyl; 21 U.S.C. §§ 846, 841 (a)(1 ), and 841 (b)(1 )(A).




                                                                                                                                                                     /
Date:          09/03/2020                                                  - ~ML-~               Jt7,t-o-.                                       J
                                                                           t1 " u Le., C-
                                                                                                 Issuing officer's signature
                                                                                            U'·( , o /'-)
                                                                                                       1
                                                                                                            0. c:;. M °'~i , <;
                                                                                                                                      I
                                                                                                                                  rr o-re- .Tv   ~s  e..
City and state:       Knoxville, Tennessee                                                   Bfadley-Rel313i-As;-8€A-=r-Fe-
                                                                                                   Printed name and title


                                                                    Return

          This warrant was received on (date)    .WJ      /   ,,J-. 0 .2... o , and the person was arrested on (date)       V~/J._o,2, cs
at (city and state) /Y/Jd ~_{. o // . / ./2,/


Date:   zlJ./42-od--0
        7
                                                                                               Arresting officer's signature




               Case 3:20-mj-02196-HBG Document 10 Filed 09/09/20 Page 1 of 1 PageID #: 16
